Citation Nr: 1018092	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-24 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army from June 1955 
to October 1955.  The received a general (under honorable 
conditions) discharge prior to completing basic training.  
The Veteran also had prior duty in the Rhode Island Air 
National Guard.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Providence, Rhode Island.  In an 
August 2009 decision and remand, the Board reopened the claim 
addressed herein and remanded it for additional development.  
Such development having been completed, to the extent 
possible, the case was returned to the Board for appellate 
disposition. 


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's psychiatric 
disorder, most recently diagnosed as major depressive 
disorder (MDD), rule out (r/o) generalized anxiety disorder 
(GAD), r/o posttraumatic stress disorder (PTSD), is in any 
way related to his military service. 

2.  Personality disorders are not diseases or injuries which 
allow for VA compensation benefits to be paid.

3.  The Veteran did not report for his scheduled VA 
examination and he declined the opportunity to attend a 
rescheduled examination.


CONCLUSIONS OF LAW

1.  The Veteran's acquired psychiatric disorder was not shown 
to be the result of a disease or injury that was incurred in, 
or aggravated by, his military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 4.9 (2009).

2.  The Veteran's failure to attend a VA examination required 
the denial of his reopened claim.  38 C.F.R. § 3.655 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 
(2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
his or her claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide. 

The Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 
which was decided during the pendency of this claim, the 
Court held that VCAA notice requirements are applicable to 
all five elements of a service connection claim.  Thus, the 
Veteran must be notified that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id at 486.  

Here, the Veteran was sent a VCAA letter in October 2005, 
prior to the initial adjudication of this claim.  The letter 
informed the Veteran that his claim for service connection 
for a psychiatric disorder was previously denied, why it was 
denied, and that he needed to submit new and material 
evidence in order to reopen the claim.  This letter also 
informed the Veteran what the evidence needed to show in 
order to establish service connection for a claimed 
disability and explained the respective duties of VA and the 
Veteran with respect to obtaining evidence in support of his 
claim.  Shortly after Dingess was decided, the Veteran was 
sent a letter in March 2006 that explained the manner whereby 
VA assigns disability ratings and effective dates.  His claim 
was subsequently readjudicated in a Statement of the Case 
(SOC) dated in June 2006 and Supplemental Statements of the 
Case (SSOCs) dated in August 2006 and January 2010. 

In addition to its duties to provide claimants with various 
notices, VA also must make reasonable efforts to assist them 
in obtaining evidence that is necessary in order to 
substantiate their claims, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
connection with the current appeal, VA has of record evidence 
including service treatment records, VA treatment records, 
and private treatment records. 38 C.F.R. § 3.159(c) (4) 
(iii).  See also Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1342 (Fed. Cir. 2003).  
The Veteran was also sent a PTSD stressor questionnaire to 
which he failed to respond. 

The Veteran declined to attend a VA examination with respect 
to his claimed mental disorder.  In this regard The Board 
notes that "[t]he duty to assist is not always a one way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Veteran was offered a rescheduled examination after he 
indicated that he did not receive notice of the originally 
scheduled examination.  However, he told an employee of the 
RO that did not want to attend any rescheduled examination.  
Given this response, the duty to assist did not require 
additional efforts in this regard. 

The Board therefore finds that the VA satisfied its duties 
pursuant to the VCAA.   


II. Prior Remand

The Board remanded the issue that is the subject of the 
current appeal for additional development in an August 2009 
decision and remand.  The remand required that (1) the 
Veteran be contacted and requested to identify all 
psychiatric treatment that he received, (2) that records be 
obtained from all identified treatment sources, including 
more recent VA treatment records, and (3) that the Veteran be 
examined to determine the etiology of any currently diagnosed 
mental disorder.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998); See also Dyment v. West 13 Vet. App. 141, aff'd sub 
nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not 
required under Stegall where Board's remand instructions were 
substantially complied with). 

In October 2009 the Veteran was sent a letter that requested 
that he identify, and provide signed authorizations enabling 
VA to obtain treatment records from, all health care 
providers who treated him for a psychiatric disorder.  The 
Veteran did not respond to this letter.  The Veteran did not 
receive any additional psychiatric treatment from VA.  
Rather, VA treatment records indicate that as soon as the 
Veteran obtained a letter from his psychiatrist in connection 
with this claim, in June 2006, he stopped treatment.  

The Veteran was scheduled for a VA psychiatric examination.  
The Veteran was sent a letter in 2009 that notified him that 
he would be scheduled for a VA examination in connection with 
his claim.  The letter contained the following language:

When a claimant, without good cause, fails to 
report for an examination or reexamination, the 
claim shall be rated based on the evidence of 
record, or even denied.  Examples of good cause 
include, but are not limited to, illness or 
hospitalization, death of a family member, etc.

The Veteran did not appear for the examination; an employee 
of the RO called the Veteran and ascertained that he did not 
receive notice of the examination.  However, the Veteran 
stated that he recently had knee surgery, was planning on 
vacationing in Florida for a few months, and did not want to 
be scheduled for a VA examination.  He requested that his 
claim be decided based on the evidence of record.  

In January 2010 the Veteran was sent an SSOC that informed 
him that 38 C.F.R. § 3.655 required the denial of his claim 
because he failed to report for a scheduled VA examination.  
Neither the Veteran nor his representative requested that the 
Veteran be rescheduled for an examination after receiving the 
SSOC.  

The Board finds that Stegall and Dyment were satisfied in 
this case.  While the requested VA examination was not 
obtained, this was because the Veteran declined to be 
examined.  Insofar as the Veteran could not be compelled to 
attend a VA examination, the offer to reschedule the 
examination, which was declined by the Veteran, constituted 
substantial compliance with the instructions set forth in the 
August 2009 remand.  

III. Service Connection

The Veteran contends that his psychiatric disorder was 
incurred in service.  The Veteran did not make any specific 
contentions on his claim form or on any other documentation 
that he, or his representative, submitted in support of the 
instant claim.  However, VA treatment records indicate that 
the Veteran attributes his current psychiatric difficulties 
to allegedly being harassed and physically assaulted while he 
was in basic training.  

The Board notes that 38 C.F.R. § 3.655 states that when a 
Veteran fails to report for an examination that is scheduled 
in conjunction with a reopened claim, the claim will be 
denied. 38 C.F.R. § 3.655(b).  This alone warrants the denial 
of this claim.  However, when it is evaluated on the merits, 
the evidence also mandates denial.

Service connection may be granted for a disability resulting 
from disease or injury that was incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge if all of the evidence establishes 
that the disease was incurred in, or caused or aggravated by, 
service.  38 C.F.R. § 3.303(d).  Congenital diseases and 
personality disorders are not diseases or injuries for VA 
disability compensation purposes.  38 C.F.R. §§ 3.303(c); 
4.9.

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

The Veteran's service treatment records indicate that while 
he was in basic training he repeatedly sought medical 
treatment for complaints of headaches, blackouts, crying 
spells, insomnia, and similar symptoms.  He was referred for 
a psychiatric evaluation which took place when the Veteran 
had been in the Army for approximately 5 weeks.  During 3 of 
those weeks he was hospitalized with a respiratory infection 
so that he was only in his second week of basic training at 
the time of his evaluation.  

At the examination by a military psychiatrist, which took 
place in August 1955, the Veteran reported a history of 
bedwetting until age 6 or 7.  The Veteran indicated that he 
preferred solitary activities as a child.  He told the 
examiner that he failed to maintain steady employment prior 
to entering the military because he would quit jobs whenever 
his supervisors criticized or spoke harshly to him.  He had 
been unemployed for approximately 6 months prior to entering 
the Army.  

The military psychiatrist noted that the Veteran displayed 
inadequacies in almost every area of functioning, including 
coordinative, intellectual, and integrative areas.  The 
psychiatrist noted that the Veteran's inadequacy was such 
that his difficulties were likely to persist and that "in no 
sense [did] his military difficulties represent something 
new.  They are characteristic of his entire life pattern."  
The military psychiatrist diagnosed the Veteran with an 
"inadequate personality".  He determined that the Veteran 
did not have any mental disorder that would warrant a medical 
discharge and he recommended that the Veteran be 
administratively separated from the Army.  The Veteran 
received a general (under honorable conditions) discharge 
from the Army in September 1955.  

The first record of post-service psychiatric treatment is a 
letter from a private psychiatrist that is dated in May 1980, 
nearly 25 after the Veteran was discharged from the Army.  At 
that time, the psychiatrist indicated that he diagnosed the 
Veteran with "acute anxiety syndrome" and that it was 
apparent that the Veteran experienced this disorder for 
"several years."  He did not provide any opinion concerning 
the etiology of the Veteran's mental disorder.

The Veteran sought mental health treatment from VA beginning 
in November 2005.  At that time, the Veteran reported that he 
experienced memories, feelings of inadequacy, and guilt that 
he attributed to his experiences in basic training.  He was 
diagnosed with r/o PTSD and r/o anxiety disorder not 
otherwise specified (NOS).  He reported that he was 
physically and emotionally abused while he was in the 
military.  The Veteran reported that he was harassed by a 
noncommissioned officer because of his ethnicity, was 
threatened, and was physically assaulted on a daily basis.  
He reported that he sought treatment for psychiatric 
difficulties in the 1970s but did not continue with this 
because he did not want to take psychiatric medications. 

Subsequent treatment records reflect that the Veteran 
continued treatment until June 2006, when he was able to 
obtain a letter from his treating VA psychiatrist in 
connection with this claim.  Thereafter, he terminated 
treatment.  His most recent diagnosis, in May 2006, was MDD, 
r/o GAD, r/o PTSD. 

The letter that the Veteran obtained from his VA treating 
psychiatrist contained a recitation of the Veteran's story of 
in-service abuse.  The psychiatrist opined that the events 
that the Veteran experienced while he was in basic training 
and the circumstances of his discharge caused, and continued 
to cause, him "significant anxiety and distress."

The evidence does not show that the Veteran has an acquired 
psychiatric disorder that was related to his service.  The 
Veteran was comprehensively evaluated by a military 
psychiatrist prior to his administrative discharge from the 
service.  The psychiatrist noted that the Veteran had a 
longstanding history of functional inadequacies and that the 
psychiatric difficulties that the Veteran experienced in the 
military were not qualitatively different than his pre-
service experiences.  The psychiatrist determined that the 
Veteran did not have a mental disorder warranting discharge 
through medical channels, but rather had an inadequate 
personality.  An inadequate personality is not a considered a 
disability pursuant to VA regulations.  38 C.F.R. 
§§ 3.303(c); 4.9.

The Veteran did not receive any additional psychiatric 
treatment for over two decades.  The first objective evidence 
of any post-service psychiatric treatment is a May 1980 
letter from a psychiatrist that indicated that the Veteran 
had been experiencing anxiety syndrome for "several years" 
but did not address the cause of the Veteran's anxiety.  
While the letter indicated that the Veteran's anxiety 
disorder had been present for some time, this was nearly 25 
years after the Veteran's service and it does not indicate 
that the Veteran's psychiatric disorder was present during 
his service or was otherwise related to service.

The first time that the Veteran contended that he was subject 
to any abuse in the military was in November 2005, more than 
50 years after his service.  He was eventually diagnosed with 
MDD and an anxiety disorder.  He continued in treatment only 
until he was able to obtain a letter in support of this 
claim.  While in that letter the Veteran's psychiatrist 
opined that the abuse that the Veteran experienced in the 
military caused his present anxiety and distress there is no 
credible evidence that the experiences described therein ever 
occurred.  The Veteran did not report any abuse to the 
military psychiatrist who evaluated him prior to his 
discharge.  There is no evidence that the Veteran told anyone 
about the alleged abuse prior to November 2005.  Under such 
circumstances, the Veteran's allegations of abuse, first 
advanced more than 50 years after his service, are not 
credible.  

When evaluating the weight of medical evidence, the Board is 
guided by the principle that the probative value of a medical 
opinion largely rests upon the extent to which such opinion 
is based upon a thorough evaluation of the Veteran's medical 
history, including but not limited to the medical evidence 
contained in the claims file.  See, e.g. Miller v. West, 11 
Vet. App. 345, 348.  Although VA may not discount a medical 
opinion merely because that physician did not review the 
claims file, the Board may examine the factual foundation of 
a medical opinion, including whether the physician had access 
to relevant information of record.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 303-304 (2008).  Further, an opinion 
that is speculative has limited probative value.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127-128 (quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion that a 
particular event "may" have led to the Veteran's disability 
is too speculative to establish a causal relationship)).  

Applying these criteria, the Board finds that insofar as the 
opinion of the VA examiner was premised upon an inaccurate 
history, it is of no probative value.  The opinion of the 
military psychiatrist to the effect that the psychiatric 
difficulties that the Veteran experienced during his service 
were of longstanding duration and symptomatic of a 
personality disorder rather than an acquired psychiatric 
disorder is more probative than the 2005 opinion of the 
Veteran's VA psychiatrist. The latter opinion was based upon 
an unverified history and was rendered approximately 50 years 
after the Veteran's service.  The Veteran was not diagnosed 
with an acquired psychiatric disorder until more than two 
decades after his service and the credible evidence in the 
claims file does not indicate that the Veteran's acquired 
psychiatric disorder was related to his service.  It is again 
noted that appellant refused to undergo additional 
examination or submit records in support of this claim.  
There is, on this record, no basis to allow this claim.  
38 C.F.R. § 3.655.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for an acquired psychiatric disorder is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


